Title: To George Washington from William Smallwood, 30 July 1782
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Annapolis July 30th 1782
                  
                  I am honored with your favor wrote from Newburgh without Date—and shou’d sometime ago have anticipated your Requisitions, by laying before you the Information you require—but was first solicitous to have a Detachment nearly ready for marching, which the want of Cloathing and Equipments has prevented.
                  As you seem desirous of obtaining regular Reports of the progress I have made, and a minute detail of my transactions on the recruiting Service, for your more ample satisfaction in these Points—I have transmitted Copies of two Acts of this State, and a Copy of private Instructions received from the general Assembly, under which by direction of General Greene, I have superintended, and prosecuted the recruiting Service in the course of this Spring and Summer; and of my transactions on this Duty antecedent to this, in course of the last Summer, I then gave you a short Account.
                  I have also inclosed a Copy of the Roll of Men recruited since the first of February, to which is annexed a Copy of Instructions to recruiting Officers, founded on the above Acts and Instructions—a List of Districts &c. and Posts of intermediate Rendezevous, from which you may form a comprehensive View of the train this Business has been put into—I have likewise inclosed a Detail of my transactions with the County Lieutenants and Draughts, directed under the first Act—the Draughts have and will mostly compound for a Sum of Money to procure a Recruit, which will be more eligible than obtaining their Temporary Service, but the Lieutts are tardy in executing this Duty, and as yet have rendered no Returns, tho’ I believe they have received a good deal of Money, which I have given the Commanding Officers of Districts Orders for to be applied as the Act directs—I have been thus circumstantial in compliance with your desire, and to shew you that the Objects in view have not failed through Inattention—but I dare say you will not have Leisure or Patience to peruse the Process through.
                  I have met with every difficulty and Obstruction in conducting this Service—when the Money came in (and then but very partially) it was too late (being the 18th of February) to commence this Duty, the People had mostly engaged in some Business for the Year—The Recruiting Officers having no means of bearing their Expences—the want of Barracks Cloathing and necessary Supplies almost of every kind for Recruits as they were raised—The Treatment naked and wretched Situation of those in Service—the abject distress and total neglect of disabled and disbanded Soldiers gave weight to their too just Murmurs all which be came very discouraging to this Duty—and the base Speculation made on the Officers and Soldiers Certificates for Pay and Depreciation, who through mere necessity were obliged in many Instances to part with them at a twentieth part of their Value, before the Property pledged for their Redemption coud be sold—together with the Injustice of the State in depriving all those of the Benefit of the Act whose Term of Service expired before it took place, has deprived us of many valuable old Soldiers, and rendered Desertion very prevalent, many under the former description, having voluntarily offered their Service again, provided the Public woud justly comply with what had been pledged.
                  There is another Circumstance which has been a very material Obstruction, indeed I might add that for some time it put a total Stop to the Recruiting Service, this is the preparations for Defence of our Bay—the frequent Depredations and Ravages of the Enemy in their Barges last Spring, became so very Alarming to the Legislature, that for some time it was almost the Sole Object of the public Attention, applying the most certain of the Funds appropriated to the recruiting Service towards the Equipment and Maning with three hundred Men, four Barges and a Galley, the Bounty and short Inlistments in this Service essentially suspended Recruiting, but these Equipments being nearly compleated, it may revive again, but imagine the Prospect will not be flattering before the Fall, when the People will become disengaged.
                  The Duty at this Station has been the most perplexing and fatigueing Tour I ever engaged in, and you may rest assured it has been prosecuted with unabating diligence, notwithstanding our small Success, which is to be attributed to the above Causes, and the great Relaxation and Inattention of the Departments in the Civil Line, with which this Duty is connected and dependant on—ever since the first of March I handed in to the Executive a List of Districts, and the Posts to be furnished with Provisions, Fire wood and Barracks for the Recruits, not one has been supplied, except this Place, and that in so shameful and scanty a Manner, that for want of the two latter, in the cold part of the Spring—I was obliged to suffer such of the Soldiers who cou’d be trustd to go Home, and since, they have been crowded in places not fit for Hog Sties, many of them having been without a Hatt—Shirt, Shoes or even Breeches, and not the least provision made to supply or bear the Expences of Officers on Duty, who being without pay or the Means of Support, I was also obliged to let them go Home—but you will observe the latter Act has made some further Provision, if it can be carried into execution, which has not yet been affected—if those Evils cou’d be remidied, I am still persuaded the Recruiting Service woud flourish.
                  I sent Majr Davidson upwards of two Months ago to Philadelphia for Cloathing to compleat a Detatchment of three hundred Men for marching; he was detained a Month and came without it at last, but he was promised it shoud be sent on immediately with Waggons to transport the Baggage of the Troops, but neither have yet arrived, as soon as they come, I shall march the Detatchment agreeable to General Greene’s Orders to join the Southern Army, unless I shoud have your Counter Orders, it is fully Officered Armed and Accoutred, General Lincoln upon Application having sent me three hundred stand of Arms and Accoutrements, and an Order on that Conductor of Military Stores at Richmond, for two hundred stand more, of the Arms Captured from Lord Cornwallis.
                  It has and will be impossible for me to answer your Expectations as Genl Greenes in conducting these Duties, unless I am better Aided; here I have been confined ever since last December, struggling in vain to carry them into Execution, but hope Circumstances may alter, as they can’t well grow worse.  I have the Honor to remain with very sincere Regard Your most Obedt Hble Sert
                  
                     W. Smallwood
                  
               